Name: 92/561/EEC: Council Decision of 27 November 1992 on the conclusion of an interim Agreement on trade and customs union between the European Economic Community and the Republic of San Marino
 Type: Decision
 Subject Matter: cooperation policy;  Europe;  European construction;  tariff policy
 Date Published: 1992-12-09

 Avis juridique important|31992D056192/561/EEC: Council Decision of 27 November 1992 on the conclusion of an interim Agreement on trade and customs union between the European Economic Community and the Republic of San Marino Official Journal L 359 , 09/12/1992 P. 0013 - 0013COUNCIL DECISION of 27 November 1992 on the conclusion of an interim Agreement on trade and customs union between the European Economic Community and the Republic of San Marino (92/561/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission (1), Whereas, pending the entry into force of the Agreement on Cooperation and Customs Union signed in Brussels on 16 December 1991, the interim agreement on trade and customs union between the European Economic Community and the Republic of San Marino should be approved, HAS DECIDED AS FOLLOWS: Article 1 The interim Agreement on trade and customs union between the European Economic Community and the Republic of San Marino, including the declarations it incorporates, is hereby approved on behalf of the Community. The texts of these instruments are attached to this Decision. Article 2 The President of the Council shall, on behalf of the Community, give the notification provided for in Article 19 of the Agreement (2). Done at Brussels, 27 November 1992. For the Council The President J. PATTEN (1) OJ No C 114, 5. 5. 1992, p. 7. (2) See page 21 of this Official Journal. ANNEX List of customs offices referred to in Article 7 (1) (a): - LIVORNO - RAVENNA - RIMINI - FORLÃ  (CESENA) - TRIESTE. Joint Declaration The European Community and the Republic of San Marino consider it necessary to determine the procedure for forwarding goods from the Community customs offices authorized by the Agreement to the Republic of San Marino, the procedure for movement of goods between the Community and the Republic of San Marino, and the methods of administrative cooperation necessary for implementing the Agreement. They consider that the rules to be agreed on the matter, in order to ensure proper implementation of the provisions concerning the movement of goods between the Community and San Marino through application of the internal Community transit procedure, should be determined by the Cooperation Committee before 1 January 1993. In implementing the provisions concerning the movement of goods, they undertake to facilitate, in circumstances which they deem appropriate, the use of simplified procedures at the places of departure and destination of goods, as provided for by the rules concerning the Community transit procedure and the single administrative document. Declaration by the Community Where the scale of trade flows so warrants, the Community is prepared to negotiate on behalf of and for the Republic of San Marino with countries with which it has concluded preferential agreements for an appropriate form of recognition of equivalent treatment for products originating in San Marino and products originating in the Community.